
	
		I
		112th CONGRESS
		1st Session
		H. R. 2561
		IN THE HOUSE OF REPRESENTATIVES
		
			July 15, 2011
			Mr. Gosar introduced
			 the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To designate the facility of the United States Postal
		  Service located at 1 Warrior Drive in Tuba City, Arizona, as the Lori
		  Piestewa Post Office Building.
	
	
		1.Lori Piestewa Post Office
			 Building
			(a)DesignationThe facility of the United States Postal
			 Service located at 1 Warrior Drive in Tuba City, Arizona, shall be known and
			 designated as the Lori Piestewa Post Office Building.
			(b)ReferencesAny reference in a law, map, regulation,
			 document, paper, or other record of the United States to the facility referred
			 to in subsection (a) shall be deemed to be a reference to the Lori
			 Piestewa Post Office Building.
			
